Citation Nr: 1415703	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-28 903	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the thoracic spine.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from April 1995 to August 2002.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Fort Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that, in part, denied the claim of entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the thoracic spine.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the January 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the portion of the February 2012 Board decision that denied entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the thoracic spine is vacated.  The remainder of the February 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


